
	
		III
		111th CONGRESS
		2d Session
		H. CON. RES. 284
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 12, 2010
			Received and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Recognizing the work and importance of
		  special education teachers.
	
	
		Whereas, in 1972, the United States Supreme Court ruled
			 that children with disabilities have the same right to receive a quality
			 education in the public schools as their nondisabled peers and, in 1975, the
			 United States Congress passed
			 Public Law
			 94–142 guaranteeing students with disabilities the right to a
			 free appropriate public education;
		Whereas, according to the Department of Education,
			 approximately 6,600,000 children (roughly 13 percent of all school-aged
			 children) receive special education services;
		Whereas there are over 370,000 highly qualified special
			 education teachers in the United States;
		Whereas the work of special education teachers requires
			 them to be able to interact and teach students with specific learning
			 disabilities, hearing impairments, speech or language impairments, orthopedic
			 impairments, visual impairments, autism, combined deafness and blindness,
			 traumatic brain injury, and other health impairments;
		Whereas special education teachers are dedicated, possess
			 the ability to understand a diverse group of students’ needs, and have the
			 capacity to be innovative in their teaching methods for their unique group of
			 students and understanding of the differences of the children in their
			 care;
		Whereas special education teachers must have the ability
			 to interact and coordinate with a child’s parents or legal guardians, social
			 workers, school psychologists, occupational and physical therapists, and school
			 administrators, as well as other educators to provide the best quality
			 education for their students;
		Whereas special education teachers help to develop an
			 individualized education program for every special education student based on
			 the student’s needs and abilities; and
		Whereas these unique individuals dedicate themselves so
			 special education students are prepared for daily life after graduation: Now,
			 therefore, be it
		
	
		That the Congress—
			(1)recognizes the
			 amount of work it requires to be a special education teacher; and
			(2)commends special
			 education teachers for their sacrifice and dedication while providing the
			 quality life skills to individuals with special needs.
			
	
		
			Passed the House of
			 Representatives June 30, 2010.
			Lorraine C. Miller,
			Clerk
		
	
